Title: From Thomas Jefferson to the Speaker of the House of Delegates, 17 March 1781
From: Jefferson, Thomas
To: Virginia Assembly



Sir
In Council Mar. 17. 1781.

The inclosed act of Congress will inform you of the final ratification of the Confederation of the thirteen United states of America. I beg leave to congratulate the General assembly on this very important event, by which a firm bond of Union is drawn on these states, our friends enabled to repose confidence in our engagements, and our enemies deprived of their only remaining hope.
I have the honor to be with sentiments of the highest respect & esteem Sir Your most obedt. & most humble servt.,

Th: Jefferson

 